Potter, P. J.,
This is a writ of scire facias issued out of the Court of Common Pleas of Snyder County to revive judgment No. 24, of December Term, 1902, in which David Stahlnecker is the plaintiff and Aaron Stahlnecker is the defendant.
Aaron Stahlnecker died on Oct. 16,1918, and no administration of his estate has been had up to the present time. The praecipe for the writ of scire facias is dated Feb. 2, 1922; the writ of scire facias is dated the same day, and was served upon J. E. Stahlnecker and upon Carrie Moyer on the 4th day of the same month by the Sheriff of Snyder County, and upon J. L. Stahlnecker by the Sheriff of Allegheny County on the 14th day of the same month.
The Fiduciaries Act of June 7, 1917, § 15, cl. (f), P. L. 447, 476, provides as follows: “Judgments which were not liens on the real estate of the decedent by entry or revival, by due process of law, within five years prior to the death of such decedent, shall not be revived as liens of record against real estate by the *746death of the defendant, but shall rank and be treated simply as ordinary debts not of record; and the lien thereof shall be continued, after the expiration of one year from the decease of such debtor, only by a writ of scire facias to revive, issued within one year after the death of the decedent, indexed as provided in clauses (a) and (d) of this section, and duly prosecuted to judgment; and then to be a lien only for the period of five years, unless the same be revived by writ of scire facias as provided in clause (a) of this section.”
Aaron Stahlnecker died on Oct. 16, 1918. The year during which the writ of scire facias might have issued expired on Oct. 16, 1919. It is plainly seen that this writ of scire facias is over two years too late and will have to be quashed.
An administration could have been raised, if necessary, in order to expedite matters, and the act hereinbefore cited states how it can be done.
And now, to wit, April 25, 1922, the writ of scire facias in this case is quashed, the costs incident to it to be paid by the use-plaintiff.
From Charles P. Ulrich, Selins Grove, Fa.